1

2

3

4

5
                           UNITED STATES DISTRICT COURT
6
                                   DISTRICT OF NEVADA
7

8    SEAN DAVID FOLLETT,
9           Petitioner,                              3:15-cv-00386-RCJ-WGC
10   vs.
                                                     ORDER
11
     ISIDRO BACA, et al.,
12
            Respondents.
13

14         Petitioner’s unopposed motion for leave to file a supplemental opposition (ECF No.
15   59) is GRANTED. Petitioner may file a supplemental response to respondents’ motion to
16   dismiss (ECF No. 44) within twenty-eight (28) days of entry of this order, and respondents
17   may file a supplemental reply within fourteen (14) days of service of the supplemental
18   response.
19         DATED:         May 28, 2019.

20

21
                                              ________________________________
22                                              ROBERT C. JONES
                                                United States District Judge
23

24

25

26

27

28

                                                 1
